Citation Nr: 0903793	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-13 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected generalized seizure disorder (claimed 
as epilepsy).  



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from June 1995 to March 
1996 and from May 1996 to July 2004.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision that granted 
service connection for generalized seizure disorder (claimed 
as epilepsy) with an evaluation of 10 percent assigned 
effective on July 2, 2004.  

The Board, in July 2006, remanded the claim so that 
additional development of the evidence could be conducted.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Here, the veteran has appealed the July 2004 rating decision 
that granted service connection and assigned an initial 10 
percent rating for generalized seizure disorder (claimed as 
epilepsy), under 38 C.F.R. § 4.124a, Diagnostic Code 8911, 
effective on July 2, 2004, the date following the veteran's 
discharge from active duty service.  

As such, in cases where the original rating assigned is 
appealed, as here, consideration must be given to whether a 
higher rating is warranted at any point during the pendency 
of the claim.  Fenderson, supra.  

The July 2006 remand action set out in detail the veteran's 
history of in-service treatment for his seizure disorder and 
VA examination in May 2004 during his period of active 
military service.  This May 2004 examination, notes the 
Board, appears to be the most recent examination of record 
concerning the veteran's service-connected generalized 
seizure disorder.  The Board parenthetically observes that no 
medical evidence dated after this May 2004 examination is of 
record.  

As a result, the Board, as part of its July 2006 remand, 
instructed the RO to make arrangements for the veteran to be 
afforded a VA examination to determine the severity of his 
service-connected generalized seizure disorder.  

A May 2007 letter to the veteran from the Appeals Management 
Center (AMC) mailed to what appears to be a work-related 
"APO AE" address, inquired whether he would be traveling to 
the United States within the next nine months.  If so, he was 
informed that arrangements would be made for him to be 
examined at a VA Medical Center.  If not, the veteran was 
instructed to inform AMC of this fact.  

The letter also stated that, if AMC did not hear from the 
veteran, it would contact the American Consulate or Embassy 
in his country to attempt to set up an examination.  The 
veteran did not respond.  AMC subsequently attempted to 
arrange for an examination to be conducted.  The veteran was 
notified of this by means of a January 2008 letter from the 
AMC.  It is not clear that the veteran received or responded 
to this correspondence.  

A review of an email message dated in October 2008, shows 
that the veteran's claims file was received by a physician in 
February 2008 and that several attempts by the physician to 
contact the veteran regarding the scheduling of the 
examination proved unsuccessful.  The veteran's claims file 
was noted to have been subsequently returned to AMC in June 
2008.  

A review of the above-discussed communications to the 
veteran, as well as review of the entire claims folder, fails 
to show that the veteran was ever provided notice of 38 
C.F.R. § 3.655 (2008).  In order to satisfy due process in 
this matter, such notice need be provided.  

The Board here emphasizes to the veteran that the failure to 
report to the scheduled examination as ordered below as part 
of this remand, without good cause, will result in the claim 
being rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2008).  

The veteran is also advised that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should once again take 
appropriate steps to contact the veteran 
in order to have him submit any records 
referable to medical treatment for his 
service-connected generalized seizure 
disorder since May 2004.  If the veteran 
identifies any pertinent medical 
evidence, the RO should undertake 
appropriate development to obtain a copy 
of that evidence.  If the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
advise the veteran and request him to 
provide a copy of the outstanding 
evidence.  

2.  Only after the development described 
above has been completed, the RO should 
attempt to contact the veteran in order 
to schedule him for a VA examination to 
determine the current severity of the 
service-connected generalized seizure 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  

The examiner must indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected generalized seizure disorder.

Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected generalized seizure disorder.  
The examiner must proffer an opinion as 
to the specific degree and extent of the 
service-connected disability, in terms of 
the Rating Schedule.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  In this instance, the 
consequences for failure to report for a 
VA examination without good cause will 
result in the claim being rated based on 
the evidence of record.  38 C.F.R. 
§ 3.655(b) (2008).  In the event that the 
appellant does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issue on appeal in light 
of all the evidence of record.  If the 
appeal is denied, the veteran should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The RO must consider whether 
different ratings may be warranted for 
different time periods in light of the 
decision in Hart, supra.  The veteran 
should then be afforded an applicable 
time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  





